TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 28, 2018



                                       NO. 03-17-00469-CV


                                   Brandi K. Stokes, Appellant

                                                  v.

                              Christopher Lance Corsbie, Appellee


            APPEAL FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE CHIEF JUSTICE ROSE, JUSTICES FIELD AND TOTH
                   AFFIRMED—OPINION BY CHIEF JUSTICE ROSE



This is an appeal from the order signed by the trial court on July 6, 2017. Having reviewed the

record and the parties’ arguments, the Court holds that there was no reversible error in the trial

court’s order. Therefore, the Court affirms the trial court’s order. The appellant shall pay all

costs relating to this appeal, both in this Court and in the court below.